DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.
Claims 1-10 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the silver nitration solution" in step 4.  There is insufficient antecedent basis for this limitation in the claim as steps 1-3 do not disclose the presence of a silver nitrate solution.
Claims 2-10 are indefinite because they depend from an indefinite claim. Ex parte Cordova, 10 U.S.P.Q.2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alsammarraie et al. (“Green synthesis of silver nanoparticles using turmeric extracts and investigation of their antibacterial activities”, Colloids and Surfaces B: Biointerfaces, vol. 171, November 2018, pp. 398-405. Epub July 2018) in view of Dhanya (“Non linear optical investigations of silver nanoparticles synthesized by curcumin reduction”, Optical Materials, Vol. 73, 2017, pp. 384-387), Khan et al. (“Rapid Green Synthesis and Characterization of Silver Nanoparticles Arbitrated by Curcumin in an Alkaline Medium”, Molecules, February 2019, Vol. 24, Issue 4, 10 pages) and Kharissova et al. (“Greener synthesis of chemical compounds and materials”, Royal Society Open Science, Vol. 6, October 2019, pp. 1-41).
Alsammarraie et al. disclose a process for the green synthesis of silver nanoparticles that comprises step 1: mixing 6.8 g turmeric powder with 100mL of Milli-Q water; step 2: heating the mixture to boiling for 12 minutes; step 3: cooling down to room temperature for 15 minutes and stirring; step 4: mixing with 8 mL of 1mM of a silver nitrate aqueous solution; step 5: cooling and stirring at room temperature for reduction of Ag ions and stirring was continued overnight until the complete synthesis of AgNPs; step 6: AgNP colloid was purified by centrifugation at 6764 G-force for 10 minutes; step 7: taking out the supernatant; step 8: centrifuging the supernatant; step 9: collecting the precipitate to obtain crude extract of silver-nanocurcumin; step 10: adding Milli-Q water to mix and wash by shaking at high speed; step 11: centrifuging; step 12: collecting precipitate; step 14: obtaining a purified composition of the Silver-nanocurcumin (see sections 2.2, 2.3 and 2.5 on page 399).  
Alsammarraie et al. differ from the claimed invention in that Alsammarraie et al. uses Milli-Q water rather than deionized water,
However, Milli-Q water and deionized water are usually used interchangeably in most applications.
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use deionized water in the process of Alsammarraie et al., since Milli-Q water and deionized water are usually used interchangeably in most applications.
Alsammarraie et al. differ from the claimed invention in that Alsammarraie et al. do not disclose step 13: repeating washing.
Dhanya discloses a method for synthesizing silver-nanocurcumin comprising reacting a curcumin oxide solution with a silver nitrate solution to crude silver-nanocurcumin.  The crude silver-nanocurcumin is centrifuged, the supernatant decanted, and the precipitate washed 3 to 4 times to remove impurities (see section 2.1 on pages 384 and 385).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that if desired the silver-nanocurcumin of Alsammarraie et al. could be further washed, since Dhanya has shown that in a method for synthesizing silver-nanocurcumin the precipitate may be washed 3 to 4 times.  The ordinary skilled artisan would have further been motivated to further wash the silver-nanocurcumin of Alsammarraie et al. in order to remove any remaining impurities.
Alsammarraie et al. from differ from the claimed invention in the amount of turmeric powder and water used in claim 2; the time of boiling in claim 3; the cooling temperature in claim 4; the volume of silver nitrate used in claim 5; the cooling temperature in claim 6; the centrifuge temperature in claim 7; the centrifuge speed, temperature and time of claim 8 and 10; the amount of water used in claim 9.
Khan et al. disclose a process for preparing C-Ag NPs comprising adding together different concentrations of curcumin oxide solutions with different concentrations of aqueous silver nitrate solutions (see section 3.1).  The mixed solutions were stirred thoroughly for 2 h at 25°C at 500 rpm to complete the reaction.  After stirring, the obtained solutions were centrifuged at 3800 rpm for 25 min at 28°C to obtain nanoparticle pellets.  The pellets were washed thrice with deionized water to remove extra Ag+ ions and dried overnight at 35°C for further study (see section 3.2).  It is disclosed that their study demonstrated that the size and the quality of C-Ag NPs could be optimized by varying the weight of curcumin, used as a reducing and capping agent, in the reduction process (see section 4).
Kharissova et al. disclose that metal nanoparticles obtained using plant extracts need to purified after process completion.  Examples of methods of purification include centrifugation, heating and freeze-thawing processes, which is accompanied by sedimentation, precipitation and aggregation, change of size and/or shape (see section 5.1 on pages 15 and 16).  It is further taught that resulting nanoparticles possess distinct shapes and sizes, depending on several factors (capping agents, temperature, concentration of metal ion and reductant, pH, etc.).
One having ordinary skill in the art would have found it obvious to vary the weight of curcumin (turmeric) in the reduction reaction of Alsammarraie et al. based upon the desired size and quality of C-Ag NPs, as taught by Khan et al.
Further, one having ordinary skill in the art would have also found it obvious to vary any of the other reaction parameters including any of the temperatures, times, concentrations and/or centrifugal speeds based upon the desired final size, shape and/or purity of the final Ag nanoparticles, as taught for instance by Kharissova et al.  In addition, it has been held that changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result.  In re Aller et al., (CCPA 1955) 220 F2d 454, 105 USPQ 233.  The instant modifications in the process conditions does not appear to have produced any new and unexpected results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abdellah et al. (“Green synthesis and biological activity of silver-curcumin nanoconjugates”, Future Medicinal Chemistry, Vol. 10, No.22, Dec 2018, abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699